DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-14, 16-18, 20-22 are pending.  Applicant’s previous election of Group I, claims 1, 2, 16-18, 20-22, and sodium as the species of ion still applies and claims 3-14 remain withdrawn.  It is noted that claim 9 is incorrectly indicated as being previously presented instead of withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/21 has been entered.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  
The below 112 rejection and 103 rejection that uses Ikeda as a primary reference (both of which were previously provided by the Examiner in the last Final action) are maintained.
Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 20 are already in claim 1.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1, 2, 16-18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (U.S. 6,096,393), in view of Vittoria et al. (WO 2010/016034).
Regarding claims 1, 2, 16-18, 20-22, Ikeda teaches a polymethallyl alcohol comprising 80-100mol% of methallyl alcohol repeating units (see abstract, col. 4, lines 5-15, overlapping claim 17) that provides superior gas barrier properties, clarity, and melt moldability and may be used in food packaging (col. 8, lines 45-55).  Ikeda also calls for additives to be added to the resin (col. 7, lines 65-70) but does not disclose sodium or acetate ingredients.  However, Vittoria 
Sodium acetate inherently has the formula C2H3NaO2 and has a MW of about 82.  Sodium corresponds to Applicant’s elected species and claim 16, 20-22 and acetate inherently is an anion of acetic acid (as in claim 18) having a pKa value as in claim 2.   As explained above, in modified Ikeda, sodium acetate may be included at, e.g., 0.1wt% relative to 99.9wt% of the polymethallyl alcohol polymer, which corresponds to 0.001g of sodium acetate per 1 gram of polymethallyl alcohol polymer.  0.001g of sodium acetate corresponds 12 micromols (using the 82 MW) and this corresponds to 12 micromols of sodium and acetate each because sodium and acetate are at a 1:1 molar ratio in sodium acetate.  The above amount falls within the ranges of claims 1, 2 and 19 and therefore the broader amount of sodium acetate in the prior art overlaps these ranges.
Regarding the consisting essentially of language in claim 1, this is treated as comprising.  As set forth in MPEP 2111.03, and because there is no evidence in the record of the "basic and novel” characteristics of the claimed subject matter, this phrase will be interpreted as “comprising.”
The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention.  . . .  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  . . . If an . 

Response to Arguments
Applicant’s remarks are not persuasive.
The 103 rejection based on Tai as a primary reference is withdrawn.  The rejection based on Ikeda as a primary reference is maintained because, as indicated previously, the teachings of modified Ikeda include e.g., sodium acetate at “0.1wt% relative to 99.9wt% of the polymethallyl alcohol polymer” (from the rejection above and also from the previous final action) which results in the composition consisting of A, B, and C as claimed.
Applicant argues that Ikeda does not teach the claimed sodium ingredient and Vittoria does not recognize the supposedly unexpected results.  However, in terms of a prima facie case of obviousness, this is a piecemeal analysis and the prior art does not need to arrive at the claimed subject matter for the same reasons as Applicant.
In the context of the unexpected results argument, the previous remarks by the Examiner regarding examples 10 and 11 in the present specification are withdrawn because the claims no longer encompass these examples (i.e., they are now comparative examples, which supports the unexpected results argument).
However, the claims are still not commensurate in scope.
First, regarding the type of the metal, this subject matter is still significantly broader in the claims than in the examples.  The claims are still open ended in terms of the type of metal that may be included in the metal (B) ingredient.  Also, the unexpected results argument is based on the criticality of the amount of the metal (B) ingredient.  The examples all use only certain alkali and alkali earth metals as the metal ingredient to meet the critical amount being claimed.  
Second, regarding the type of PMAL resin, the claims are still unlimited in terms of the type of comonomer included with the PMAL resin and yet the examples only appear to test a few types of comonomers (seemingly only using methyl acrylate and styrene comonomers).  Thus, 
Applicant mentions that the range of PMAL repeating units and comomers in the examples is sufficiently commensurate with the claimed range.  This is acknowledged, but only if the scope of the type of comonomer being recited is made commensurate with the tested comonomers (as explained above).
Applicant argues that claim 20 is different from claim 1 in that it requires only alkali/alkali earth metals.  This is not persuasive because claim 20 does not use “consisting of” language or use the word “only” (e.g., “is only…”), such that “is an alkali/alkali earth metal” in claim 20 would still be considered open ended language.  Therefore, it is maintained that claim 20 fails to further limit claim 1.

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787